TimliN, J.
(dissenting). In considering this case I found no reason for reversing the order of the court below. A careful reading of the majority opinion discloses no such reason unless it is desirable to give the respondent more than he claims or to strike the appellant a little harder than he was ■stricken by the court below, or both. A suggestion in the *256opinion with reference to bow, those of the future may regard it meets my approval. It is quite a novel view that considerations which malte for the affirmance of an order granting a new trial under such circumstances are abhorrent technicalities.